Citation Nr: 1121081	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-34 446 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1967 to January 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2005 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California. 

The Veteran testified before the RO during a January 2003 hearing; the transcript has been reviewed and is associated with the claims file.  

The Veteran requested a hearing before the Board and was scheduled for a July 2009 hearing.  The Veteran failed to appear for the July 2009 hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).

In the rating action on appeal, the RO addressed separate claims of service connection for PTSD and anxiety disorder.  However, as argued by the Veteran's then-representative in a September 2010 Informal Hearing, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the issue as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO declined to reopen a claim for service connection for PTSD, and properly notified the Veteran, who did not perfect an appeal.  

2.  The evidence associated with the claims file subsequent to the July 2002 rating decision regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD relates to an unestablished fact, is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 2002 rating decision which denied the Veteran's claim of whether new and material evidence has been received to reopen a claim for service connection for PTSD is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the July 2002 rating decision is new and material and the requirements to reopen the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

In the October 1994 rating decision, the RO denied entitlement to service connection for a psychiatric disorder to include PTSD because there was no evidence of psychiatric disorder in service and no evidence demonstrating a verified stressor.  

In September 2001, the Veteran submitted a claim to reopen.  In a July 2002 rating decision, the RO determined that new and material evidence had not been received to reopen a claim for service connection for PTSD; though there was a diagnosis of PTSD, there was no evidence of record demonstrating a verified stressor.  The Veteran did not appeal the determination; thus, that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In October 2004, he submitted a claim to reopen.  In the May 2005 rating action on appeal, the RO declined to reopen a claim for service connection for PTSD, as there was no evidence of record demonstrating a verified stressor.  In the same rating decision, the RO also denied a claim of entitlement to service connection for a general anxiety disorder, due to a lack of diagnosis.  Subsequently, in a February 2007 rating decision, the RO again determined that new and material evidence had not been received to reopen a claim for service connection for PTSD, as there was no evidence of record demonstrating a verified stressor.

As a general rule, a claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material evidence claims, "new" evidence is defined as evidence not previously submitted to agency decision-makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record.

The Veteran has provided statements and testimony regarding his in-service stressors; specifically, his service at Clark Air Force Base in the Philippines, where he traveled to Vietnam via air plane, including, to Tan Son Nhut Air Force Base as part of the tactical airlift squadron and picked up dead bodies, ultimately returning to Clark Air Force Base to offload the bodies.  In this regard, the Veteran testified that there were many times in which he feared for his life, indicating that he was issued an M-16 rifle.  Specifically, the Veteran recalls that on one occasion he was working on a plane on top of the wing checking fuel tanks when he heard a popping sound, which was incoming fire that riddled the plane with bullets.  The Veteran reported that he fell down the side of the plane, bounced off the landing gear and hit the ground, resulting in a "busted rib."  Moreover, he reported that planes were lost in Da Nang; specifically, he reported that he was scared to go there because of the large mountain tops that bordered the airstrip, whereas the enemy would be on the hills and shooting mortar fire at the plane as it landed and took off.  He further testified that a few members of his squadron were killed in Khe Sanh; specifically, he reported that "Charlie would run out of the bushes....we left a few there."  Finally, the Veteran recalled a fellow serviceman named Tim Brell who was killed in Da Nang.    

The Veteran had previously provided some information regarding his military occupational specialty(MOS) which involved transporting dead bodies via airplane, where he off-loaded the bodies at Clark Air Force Base, but other facts were not presented in the prior claims.  His DD Form 214 shows an MOS of Aircraft Maintenance Specialist.  The September 2010 Informal Hearing noted that the Veteran served in Vietnam on an intermittent basis from July to February 1969 and it was typical of repair crews to be rotated from Clark Air Force Base to Vietnam.  The then-representative also noted that the Veteran's service treatment records document treatment in Vietnam.  See December 1968 treatment record.   

In his testimony and statements submitted in connection with the claim to reopen, the Veteran also contends that he experienced fear of hostile military activity in Vietnam, namely, the aforementioned incident that took place at Tan Son Nhut Air Force Base in Vietnam.  His military records show service in the tactical airlift squadron in July 1967 to February 1969 in the Philippines.  

The regulations governing PTSD were recently amended, effective July 13, 2010. 75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.

For claims to reopen a previously denied service connection PTSD claim, new and material evidence will be required as the regulatory amendment is not considered a liberalizing rule under 38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor-"fear of hostile military or terrorist activity"-as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  

Accepting the Veteran's lay statements and testimony as credible, as required at this stage of the proceedings, see Justus, supra, his assertions regarding fear of hostile military activity constitute evidence relating to an in-service stressor and his record shows service in a location and consistent with his MOS involving exposure to hostile activity.  He has presented evidence addressing an unestablished fact necessary to substantiate the claim.  As new and material evidence has been submitted, the claim is reopened.  

The duty to notify and assist with regard to the issue of whether new and material evidence has been received has been met to the extent necessary to reopen the claim, such that any deficiency in this regard is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD is reopened; the appeal is granted to this extent only.


REMAND

The Veteran contends that his PTSD is due to his active service.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  In this regard, a September 1994 VA examination demonstrates a current diagnosis of PTSD.

The record includes the Veteran's claimed in-service stressors, including serving in the Philippines as part of the tactical airlift squadron, where he was required to travel back and forth to Vietnam to pick up dead bodies and off-load them at Clark Airforce Base in the Philippines.  The Veteran testified that there were many times when he feared for his life, as he was issued an M-16 rifle.  Specifically, the Veteran recalls that on one occasion at Tan Son Nhut Airforce Base, he was working on a plane on top of the wing checking fuel tanks when he heard a popping sound, which was incoming fire that riddled the plane with bullets.  The Veteran reported that he fell down the side of the plane, bounced off the landing gear and hit the ground, resulting in a "busted rib."  Moreover, he also testified that planes were lost in Da Nang; specifically, he was scared to go there because of the large mountain tops that bordered the airstrip, whereas the enemy would be on the hills and shooting mortar fire at the plane as it landed and took off.  He further testified that a few members of his squadron were killed in Khe Sanh; specifically, he reported that "Charlie would run out of the bushes....we left a few there."  Finally, the Veteran recalled a fellow serviceman named Tim Brell who was killed in Da Nang.    

The Veteran's service personnel records indicate that the Veteran served in the tactical airlift squadron and was in the Philippines from July 1967 to February 1969.  

Although in January 2003, the Center for Unit Records Research (CURR) was unable to verify the Veteran's stressor; at the time, the RO's request did not include any of the aforementioned specific incidents regarding the transportation of dead bodies from Tan Son Nhut Air Force Base to Clark Air Force Base, to include the Veteran fearing for his life while taking incoming fire as he was standing on a the wing of a plane, nor was there a record of specific casualties, to include Tim Brell.  It appears that a more detail-specific request, focused on attacks at the Tan Son Nhut airport, as well as in Da Nang between the period of August 1967 to February 1969 could yield more favorable results.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  Specifically, the AMC/RO must contact the Veteran and attempt to verify the in-service claimed stressors regarding the incoming fire attack while he was standing on the wing of an airplane at Tan Son Nhut Airforce Base; the death of fellow serviceman Tim Brell; and the names of any of his squadron members killed in Khe Sanh, as detailed above.  Moreover, the Veteran must provide specific dates (within 60 days) for each alleged stressor incident.   

In addition, a VA examination is necessary to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran in order to obtain the name and location of the airport where the incoming fire occurred when he was servicing a plane while standing on the wing.  The Veteran should also be requested to provide the name and location of the airport where fellow serviceman Tim Brell was killed, as well as the names of any squadron members who were killed in Khe Sanh while he was present.  The Veteran should also be requested to provide specific dates (within 60 days) as to when each incident occurred.  The AMC/RO should associate this request with the Veteran's claims file.    

2.  If the Veteran responds with the requested specific information, the AMC/RO should direct the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any information that might corroborate the Veteran's alleged stressors.    

3.  Following the above, the AMC/RO should make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor or stressors in service.  If the AMC/RO determines that the record verifies the existence of a stressor or stressors, the AMC/RO should specify what stressor or stressors in service it has determined are established by the record.  

4.  After completion of the foregoing, the Veteran should be afforded a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder, to include PTSD.  The claims file should be made available to and reviewed by the examiner.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.

The AMC/RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  The claims folder must be made available to the examiner prior to the  examination. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran suffers from PTSD or a psychiatric disorder that is related to service.

(a) If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based; specifically, whether each alleged stressor found to be established by the record by the AMC/RO was sufficient to produce PTSD or whether the claimed stressors are related to the Veteran's fear of in-service hostile military or terrorist activity, and whether the Veteran's symptoms are related to the claimed stressor(s). 

(b) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

The examiner should provide a rationale for any opinion provided. 

5.  Thereafter, readjudicate the Veteran's claim.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


